Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the f irst inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Roy Gross on June 3, 2022.

2.	The application has been amended as follows: 
	
	In claim 31, line 4 after “CD304, and”, --to-- has been inserted.
In claim 31, line 7 after “wherein said”, --fluorophore labeled-- has been inserted.
	In claim 31, line 8 after “distinct from said”, --fluorophore labeled-- has been inserted.

	Claims 36-41 have been cancelled.

	In claim 56, line 2 after “distinct fluorophore labeled antibodies to”, “a” has been deleted and --the-- has been inserted therefor.
In claim 56, line 3 after “from said”, --fluorophore labeled-- has been inserted.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to teach or fairly suggest a kit configured to identify dentritic cell populations specifically in a human tissue which comprises
A) a fluorescent viability dye;
B) distinct fluorophore-labeled antibodies directed to human CD45, CD14, HLA-DR, CD1c, and CD141;
C) distinct fluorophore-labeled antibodies directed to at least one of CD123, CD303, and CD304;
D) distinct fluorophore-labeled antibodies directed to a plurality of lineage specific cellular markers comprising at least one human T cell, at least one human B cell, and at least one human granulocyte; and optionally,
E) distinct fluorophore-labeled antibodies directed to CD16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


June 8, 2022